ON MÓTIÓÑ FOR CERTIFICATION OF QUESTIONS OF GREAT PUBLIC IMPORTANCE

PER CURIAM.
We grant Appellants’ July 27, 2015 Motion for Certification of Questions of Great Public Importance and certify the following question to the Florida Supreme Court:
AFTER THE ENACTMENT OF SECTION 768.28, FLORIDA STATUTES, AND THE ADOPTION OF FLORIDA SENATE RULE 4.81(6), IS IT CONSTITUTIONALLY PERMISSIBLE FOR THE FLORIDA LEGISLATURE TO LIMIT THÉ AMOUNT OF ATTORNEYS’ FEES PAID FROM A GUARDIANSHIP TRUST ESTABLISHED ■ BY A LEGISLATIVE CLAIMS BILL?
CIKLIN, C.J., CONNER and FORST, JJ., concur.